Citation Nr: 0518331	
Decision Date: 07/06/05    Archive Date: 07/14/05

DOCKET NO.  02-00 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to a rating in excess of 70 percent from January 
1, 1998, for service-connected post-traumatic stress disorder 
(PTSD).


REPRESENTATION

Appellant represented by:	Jacques P. DePlois, Esq.


ATTORNEY FOR THE BOARD

C. P. Shonk, Associate Counsel








INTRODUCTION

The veteran served on active duty from July 1968 to June 
1970.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon, which granted service connection for PTSD and 
assigned an initial 50 rating effective November 10, 1994.  
The veteran filed a September 2001 notice of disagreement 
concerning the level of disability.  A November 2001 Decision 
Review Officer (DRO) Decision granted an increased rating of 
70 percent effective November 10, 1994.  The veteran filed a 
substantive appeal, and a July 2003 DRO Decision granted an 
increased rating of 100 percent from November 10, 1994, and 
continued the 70 percent evaluation from January 1, 1998.  

In October 2002, the veteran, via his representative, filed a 
statement referring to shrapnel wounds incurred during 
service.  A July 2003 letter from the RO noted that it was 
treating the statement as a claim.  If it has not done so 
already, the RO should address the matter accordingly.  



FINDINGS OF FACT

1.  The veteran's PTSD manifested as hypervigilance, 
estrangement, intrusive thoughts, difficulty in 
relationships, and numbing of general responsiveness prior to 
January 1, 1998.

2.  The veteran's symptomatology from PTSD continued to 
include hypervigilance, estrangement, intrusive thoughts, 
difficulty in relationships, and numbing of general 
responsiveness from January 1, 1998.  




CONCLUSION OF LAW

The criteria for entitlement to an evaluation of 100 percent 
for the veteran's service-connected PTSD from January 1, 
1998, have been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.130, Diagnostic Code 9440 (2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Consideration of the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002), is not necessary as this decision grants 
the veteran's claim.


Facts

The veteran filed a claim of service connection for PTSD in 
November 1994 and a question regarding the character of his 
discharge was raised.  Eventually in 1999, the Board 
determined that the veteran remained eligible for VA 
benefits, and the RO considered the claim of service 
connection for PTSD on the merits in the rating decision on 
appeal.  

In a September 1994 correspondence, a social worker from the 
Salem Vet Center noted that the veteran presented with 
depressed mood, severe numbing of feelings, medical problems, 
intrusive thoughts, and memories of his combat tour.  The 
veteran had few friends, experienced mood swings, feelings of 
alienation, isolation, and estrangement from others.  The 
veteran had difficulty in relationships, and hyper-vigilance.  

A June 1994 report from Suzanne M. Paulsen, M.D., noted that 
the veteran's speech was somewhat sparse and topics often 
fragmented from his seeming ability to remember or from what 
appeared to be a tendency to drift out of awareness of his 
surroundings.  The veteran was dressed in relatively clean 
clothing but seemed somewhat disheveled, and had poor eye 
contact.  The veteran reported waking at night and hearing 
people call his name.  Delusions were not found, and 
obsessions were denied.  The veteran reported hypervigilance 
but only rare startle reactions.  The veteran reported that 
he lived alone, avoided people since he did not trust anyone, 
and felt estranged from others.  He estimated his mood at 0 
on a 0-10 scale, and had attempted suicide twice with a 
heroin overdose.  The veteran reported several attempts to 
harm others.  His affect was congruous with his stated mood.  
The veteran was correctly oriented, but his insight and 
judgment were severely impaired.  The assessment was Axis I, 
PTSD, dysthymic disorder, alcohol abuse, opiate dependence, 
and miscellaneous substance abuse, and Axis V Global estimate 
of mental function in past year about 40.  

A March 1998 examination report by a private psychologist 
under VA contract noted that the veteran reported frequent 
intrusive memories of war trauma.  The veteran had frequent 
dreams featuring violent themes with or without military 
content, and distressing emotions.  The veteran reported a 
25+-year history of drug and alcohol abuse that he attribute 
to efforts to numb emotional pain and block out memories of 
war trauma.  The veteran was diagnosed as having PTSD, 
chronic, and GAF of 55.  

In September 1998, the veteran was assessed by a VA 
contracted Licensed Psychologist, which noted that the 
veteran presented with complaints of intrusive memories of 
war trauma, anxiety, guilt, depression, and anger problems 
related directly or indirectly to war service.  The veteran 
reported a 25+ year of drug and alcohol abuse concomitant 
with poor psychosocial adjustment (including years of 
homelessness), and that he had begun during military service 
and continued afterward to numb emotional pain and block out 
memories of war trauma.  The veteran was diagnosed as having 
PTSD, chronic, and assigned a GAF of 55.  

A September 2000 VA examination reported that the veteran 
currently worked at a drug rehabilitation center and earned 
$7.50 per hour.  The veteran noted that this had been his 
most stable employment since discharge from service.  The 
veteran explained that he had lost jobs over the years 
because he had a really hard time with people, such as anger 
problems.  A mental status examination revealed that the 
veteran was adequately groomed, and oriented to person, 
place, and time.  He admitted to suffering from homicidal 
ideation without a specific plan, but denied having had past 
difficulties with suicidal or psychotic ideation.  There was 
no evidence of hallucinations, delusions, or of significant 
cognitive impairment.  The veteran complained of suffering 
from a chronically irritable, anxious, dysphoric mood, and he 
displayed a restricted range of affect.  The veteran appeared 
guarded and wary of the examiner.  

The examiner stated that the veteran appeared to meet the 
DSM-4 criteria for chronic, moderate to severe symptoms of 
PTSD stemming from Vietnam combat experiences.  The veteran 
suffered from severe social and industrial impairment, and 
his level of emotional impairment appeared to be in the 
moderate to severe range.  The veteran's DSM-4 symptoms of 
PTSD included that he persistently re-experienced the 
traumatic and life-threatening events in Vietnam, and avoided 
stimuli associated with these events.  He had a numbing of 
general responsiveness, suffered from persistent symptoms of 
increased arousal.  The examiner assigned a GAF of 50-51, 
moderate to severe symptoms.  

The veteran submitted a December 2001 Letter of Reprimand 
from his supervisor detailing that the veteran resisted and 
avoided supervision, and missed a crucial meeting associated 
with his job.  

An October 2002 treatment note from Richard Fox, M.D., noted 
that symptoms of the veteran's PTSD were worsening both over 
the stress from severe back pain and possibly his current 
drug treatment.  

In a February 2003 letter, Sue Armstrong, Ph.D., stated that 
the veteran had been unable to secure employment since an 
injury at work in July 2002.  The veteran took a medical 
leave, and had planned to return but his position was filled.  
Dr. Armstrong stated that the veteran had mental and 
emotional disabilities, and referred more detailed inquiries 
to a VA social worker because her counseling with the veteran 
at that time had been quite brief.  

A February 2003 report from the Salem Vet Center noted that 
the veteran's case had been reopened in August 2002, and that 
he had a long history with PTSD.  The veteran's presenting 
symptomatology included hyperarousal, hypervigilance, anger 
and irritability, nightmares, social isolation, severe 
depression, and marital problems.  The report also noted that 
the veteran's chronic and acute pain problem impacted his 
ability to interact with others.  The veteran stated that he 
had experienced an increase in his PTSD symptoms since 
injuring his back in June 2002.  The veteran displayed poor 
concentration and ability to focus during the session; he got 
distracted and had difficulty tracking.  

A March 2003 letter from a social worker noted that the 
veteran had been experiencing increased mood lability with 
severe depression, chronic sleep disturbance, fatigue, 
anxiety/panic attacks, problems with concentration, and 
extreme social isolation.  The veteran's PTSD symptoms had 
increased.  

Of record is an August 2003 examination report from Gale 
Smolen, M.D., performed for the purposes of assessment for 
Social Security Benefits.  Dr. Smolen stated that the veteran 
was considered to be a reliable historian.  The veteran 
reported that he last worked in July 2002, but he left 
because he had had two orthopedic surgeries; he had lost the 
majority of his previous jobs because of anger problems.  A 
mental status examination revealed that the veteran wore a 
clean shirt and clean jeans.  The veteran's thought processes 
were logical and goal directed.  The veteran stated that he 
did not know whom to trust and he felt betrayed all of the 
time.  He had flashbacks twice a week or more, and performed 
perimeter checks due to hypervigilance.  The veteran reported 
nightmares two or three times a week.  The veteran startled 
easily, and had had suicidal thoughts though not regularly 
and not for a while.  

Dr. Smolen's diagnosis included Axis I, PTSD, polysubstance 
abuse (in remission for 91/2 years), antisocial personality 
disorder, and Axis V, GAF 49.  Dr. Smolen stated that the 
veteran was not able to understand or remember simple 
instructions because of having poor concentration and memory 
from attendance to his PTSD symptoms.  Other records in the 
veteran's Social Security Administration file contain a 
February 2003 note from Peter LeBray Ph.D., who stated that 
the veteran appeared to have worked despite his chronic PTSD.  
Another March 2003 note from Dr. LeBray noted that when 
considering the preponderance of the evidence, the veteran 
had signs and symptoms of PTSD and other mental conditions 
that significantly restricted worklike activities.  The 
veteran had task impersistence and would surely require 
extraordinary supervision, based on chronicity and severity 
of combined mental conditions.

The record contains a November 2003 letter from Sue 
Armstrong, Ph.D., who had seen the veteran in twenty-four 
counseling sessions since January 2003.  She stated that the 
veteran was unable to keep any job (and had difficulty 
keeping friends or relationships) primarily because of (1) 
anger and argumentativeness; (2) depression that ranged from 
moderately severe to severe; and (3) an increase in severity 
of symptoms when the veteran could not remember what he was 
to do on any given day.  Particularly, the veteran had missed 
many appointments because he got days confused to the point 
of being just plainly disoriented.  Also, the veteran 
displayed a range of self-defeating behaviors because of the 
severe level of his PTSD and depression symptoms.  Dr. 
Armstrong stated that due to the veteran's long, chronic 
disability history, she did not expect his symptoms to 
improve for him to be employable.  


Analysis

The schedule for ratings of mental disorders changed 
effective November 7, 1996.  In the July 2003 DRO 
determination (as mentioned above), the RO granted a 100 
percent rating under the criteria in effect prior to the 
change, and continued a 70 percent evaluation from January 1, 
1998 (the date the veteran became employable again).  

According to 38 U.S.C.A. § 1155, in no event shall a 
readjustment in the rating schedule cause a veteran's 
disability rating in effect on the effective date of the 
readjustment be reduced unless an improvement in the 
veteran's disability is shown to have occurred.  

When evaluating a mental disorder, VA shall consider the 
frequency, severity, and duration of psychiatric symptoms, 
the length of remissions, and the veteran's capacity for 
adjustment during periods of remission.  VA shall assign an 
evaluation based on all the evidence of record that bears on 
occupational and social impairment, rather than solely on the 
examiner's assessment of the level of disability at the 
moment of examination.  38 C.F.R. § 4.126(a).

In claims for VA benefits, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

A comprehensive review of the record, in light of 38 U.S.C.A. 
§ 1155, fails to provide a clear indication of improvement in 
the veteran's service-connected PTSD during the pendency of 
the claim.  Rather, though the veteran apparently worked for 
a time until 2002, that employment does not mean that the 
veteran's symptomatology concerning PTSD got better.  It 
appears that the severity of the disability has remained 
relatively static.  For example, in the time period for which 
the RO granted a maximum schedular, the veteran had depressed 
mood, severe numbing of feeling, intrusive thoughts, 
estrangement, and hypervigilance.  For the time period in 
which the RO continued a 70 percent evaluation, the record 
contains a September 1998 examination that found similar 
symptomatology, as did a September 2000 VA examination, a 
February 2003 report from the Salem Vet Center, a March 2003 
letter for a social worker, Dr. Smolen's August 2003 
examination, and Dr. Armstrong's November 2003 letter.  

Because the record does not indicate improvement, the veteran 
is entitled to a 100 percent rating for the entire period.  





ORDER

Entitlement to 100 percent disability for PTSD from January 
1, 1998, is granted. 



	                        
____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


